Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Uryu et al. (US Pat.Pub.2014/0035445) in view of Ebersberger et al. (US 9,058,932) and Iruvanti et al. (US 6,656,389). 
Regarding claim 1, Uryu generally teaches the invention of an electronic control device (control part) 80 (¶[0035]), comprising: 
a circuit board (power wiring part) 40 including a substrate (power substrate) 41 and an electrolytic capacitor 60 connected to the substrate 41 (¶[0053]; Fig.1); 
5a heat sink (aluminum metal base) 20 including a recess (cavity) 23 that houses the electrolytic capacitor 60 (¶[0049]; ¶[0053]; Fig.1); 
wherein the electrolytic capacitor 60 has an end surface (not numbered) facing a 10bottom surface 24 of the recess 23 (Fig.1).

    PNG
    media_image1.png
    682
    559
    media_image1.png
    Greyscale

Uryu does not teach: 1) “heat dissipation material provided in the recess [23]…, the heat dissipation material is in contact with the end surface [of the capacitor 60] and the bottom surface [24 of recess 23]” and 2) “a viscosity of the heat dissipation material is 45 Pa·s.”
But, regarding the first difference, Ebersberger teaches a capacitor system including a capacitor 20, 5a heat sink (metal shaped body) 10 including a recess (depression) 11 that houses the capacitor (c.3:62-63; c.6:26-27); and heat dissipation (potting) material 40 (potting material has thermal conductivity better than air by a factor of 10 to 100, to produce a continuous heat transfer) provided in the recess 11 (c.6:28-34), wherein the capacitor 20 has an end surface facing a 10bottom surface of the recess 11, and the heat dissipation material 40 is in contact with the end surface and the bottom surface of the recess 11 (“…the potting material fills the space between the capacitor and the metal shaped body partly, but preferably completely…”; c.2:12-17; c.6:7-13; c.6:28-34; Fig.4). Ebersberger’s heat dissipation/potting material provided in the recess between the capacitor and the metal shaped body/heat sink produces a continuous and 

    PNG
    media_image2.png
    387
    462
    media_image2.png
    Greyscale

 Thus, it would have been obvious before the effective filing date to modify Uryu and provide heat dissipation material in the recess in contact with the end surface of the capacitor and the bottom surface of the recess since Ebersberger teaches this would have produced a continuous and reliable heat transfer between the capacitor and the metal shaped body in a simple manner and allowed the capacitor to be arranged very close to the metal shaped body in the region of the depression with the reproducible reliability necessary for commercial production.
Regarding the second difference, Iruvanti teaches a heat dissipation material (thermal paste) for low temperature applications made from a combination of a thermally conducting solid filler, dispersant and linear alkylbenzene carrier applied to an electronic component to increase the cooling of the electronic component (abstract).  Iruvanti’s thermal paste enhances the transfer of heat from the electronic component to the cooling device by contacting and connecting both 
	Thus, it would have been obvious before the effective filing date to further modify Uryu and Ebersberger and provide a heat dissipation material with a viscosity of 45 Pa·s since Iruvanti teaches a heat dissipation material in the form of a paste with a range of viscosities including 45 Pa·s would have been desirable to increase cooling by enhancing transfer of heat and for ease of application.
Regarding claim 2, in the combination, the heat dissipation material of Ebersberger is in contact with the entire end surface of the capacitor since “…the potting material fills the space between the capacitor and the metal shaped body partly, but preferably completely…” (c.2:12-17; c.6:28-34).  Further, since Iruvanti teaches the paste enhances transfer of heat, heat transfer would be maximized by contacting the entire end surface of the capacitor.
Regarding claim 3, the heat dissipation material of Ebersberger “…fills the space between the capacitor and the metal shaped body partly, but preferably completely…” (c.2:12-17; c.6:28-34). Thus, in the combination, 20the recess has a side surface along an outer peripheral surface of the electrolytic capacitor, and the heat dissipation material is in contact with the end surface, the outer peripheral surface, the bottom surface, and the side surface.  Further, since Iruvanti teaches the paste enhances transfer of heat, heat transfer would be maximized by 
Regarding claim 7, Uryu teaches a steering device (steering system) 100, comprising: the electronic control device according to 10claim 1; and an electric motor 1 controlled by the electronic control device to generate assist steering torque ¶[0029]-¶[0035]; Figs.1-2).
Claims 1-3, 5 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 9,088,196) in view of Nagase (US 7,880,411), Ebersberger and Iruvanti. 
Regarding claim 1, Nakano teaches an electronic control device (motor drive control unit) 30, comprising: 
a circuit board (control board) 60 including a substrate (inherent to control board) and a smoothing capacitor 74 connected to the substrate (via connection 70); 
5a heat sink 50 including a recess (hole) 55 that houses the capacitor (c.3:13-15; c.7:4-9); 
wherein the capacitor 74 has an end surface (not numbered) facing a 10bottom surface of the recess 55 (Figs.1&7).

    PNG
    media_image3.png
    586
    671
    media_image3.png
    Greyscale


But, regarding the first difference, Nagase teaches a motor controller 2 for a motor power steering device including a driving circuit 3 comprising an electrolytic capacitor 11 for smoothing (c.3:38-40; Fig.1).  Thus, it would have been obvious before the effective filing date to provide Nakano with an electrolytic capacitor since Nagase teaches it would have provided smoothing. 
Regarding the second difference, Ebersberger teaches a capacitor system including a capacitor 20, 5a heat sink (metal shaped body) 10 including a recess (depression) 11 that houses the capacitor (c.3:62-63; c.6:26-27); and heat dissipation (potting) material 40 (potting material has thermal conductivity better than air by a factor of 10 to 100, to produce a continuous heat transfer) provided in the recess 11 (c.6:28-34), wherein the capacitor 20 has an end surface facing a 10bottom surface of the recess 11, and the heat dissipation material 40 is in contact with the end surface and the bottom surface of the recess 11 (“…the potting material fills the space between the capacitor and the metal shaped body partly, but preferably completely…”; c.2:12-17; c.6:7-13; c.6:28-34; Fig.4). Ebersberger’s heat dissipation/potting material provided in the recess between the capacitor and the metal shaped body/heat sink produces a continuous and reliable heat transfer between the capacitor and the metal shaped body in a simple manner (c.1:65-c.2:1; c.3:43-46; c.8:39-42) and allows the capacitor to be arranged very close to the metal shaped body in the region of the depression with the reproducible reliability necessary for commercial production (c.3:37-43). 

Regarding the third difference, Iruvanti teaches a heat dissipation material (thermal paste) for low temperature applications made from a combination of a thermally conducting solid filler, dispersant and linear alkylbenzene carrier applied to an electronic component to increase the cooling of the electronic component (abstract).  Iruvanti’s thermal paste enhances the transfer of heat from the electronic component to the cooling device by contacting and connecting both surfaces and providing a high heat transfer conducting means. The thermal paste has a high thermal conductivity and a low viscosity so that it can be easily applied to the surfaces of the electronic component to be cooled and can conform with the microscopically rough surface of the electronic component (c.1:35-48).  As seen in Fig.1, the steady shear viscosity of Iruvanti’s thermal paste ranges from about 15-100 Pa·s according to solid loading percentages of 70% -76%.  
	Thus, it would have been obvious before the effective filing date to further modify Nakano, Nagase and Ebersberger and provide a heat dissipation material with a viscosity of 45 Pa·s since Iruvanti teaches a heat dissipation material in the form of a paste with a range of viscosities including 45 Pa·s would have been desirable to increase cooling by enhancing transfer of heat and for ease of application.

Regarding claim 3, the heat dissipation material of Ebersberger “…fills the space between the capacitor and the metal shaped body partly, but preferably completely…” (c.2:12-17; c.6:28-34). Thus, in the combination, 20the recess has a side surface along an outer peripheral surface of the electrolytic capacitor, and the heat dissipation material is in contact with the end surface, the outer peripheral surface, the bottom surface, and the side surface.  Further, since Iruvanti teaches the paste enhances transfer of heat, heat transfer would be maximized by contacting the entire end surface, the outer peripheral surface, the bottom surface and the side surface of the capacitor.
Regarding claim 5, in Nakano, in a cross-section of the capacitor 74 and the heat sink 50 cut along a plane parallel toDocket No, PSOA-19132-USEPCN: FINAL37 the end surface, a width of a gap between the outer peripheral surface and the side surface is constant (i.e., heat sink holes 55 are circular in cross-section; c.7:4-5; Figs.6-7).
Regarding claim 7, Nakano teaches a steering device (steering system), comprising: the electronic control device 30 according to 10claim 1; and an electric motor 10 controlled by the electronic control device to generate assist steering torque (c.5:10-39).
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Uno et al. (DE 102015219476) in view of Nagase (US 7,880,411), Ebersberger and Iruvanti.

a circuit (control) board 26 including a substrate (inherent) and a smoothing capacitor 27 connected to the substrate (English machine translation; ¶[0025]-¶[0029]); 
5a heat sink 25 including a recess (‘retracted portion’) 25a that houses the capacitor 27 (id., ¶[0037]); 
wherein the capacitor 27 has an end surface (not numbered) facing a 10bottom surface (not numbered) of the recess 25a (Figs.1&5-6).

    PNG
    media_image4.png
    790
    702
    media_image4.png
    Greyscale

Uno does not teach: 1) the smoothing capacitor 27 is an “electrolytic” capacitor, per se, or 2) while Uno teaches a material (insulating resin) 28 provided in the recess 25a, in contact with the end surface of the capacitor 27 and the bottom surface of the heat sink 25 in the 
 	But, regarding the first difference, Nagase teaches a motor controller 2 for a motor power steering device including a driving circuit 3 comprising an electrolytic capacitor 11 for smoothing (c.3:38-40; Fig.1).  Thus, it would have been obvious before the effective filing date to provide Uno with an electrolytic capacitor since Nagase teaches it would have provided smoothing. 
Regarding the second difference, Ebersberger teaches a capacitor system including a capacitor 20, 5a heat sink (metal shaped body) 10 including a recess (depression) 11 that houses the capacitor (c.3:62-63; c.6:26-27); and heat dissipation (potting) material 40 (potting material has thermal conductivity better than air by a factor of 10 to 100, to produce a continuous heat transfer) provided in the recess 11 (c.6:28-34), wherein the capacitor 20 has an end surface facing a 10bottom surface of the recess 11, and the heat dissipation material 40 is in contact with the end surface and the bottom surface of the recess 11 (“…the potting material fills the space between the capacitor and the metal shaped body partly, but preferably completely…”; c.2:12-17; c.6:7-13; c.6:28-34; Fig.4). Ebersberger’s heat dissipation/potting material provided in the recess between the capacitor and the metal shaped body/heat sink produces a continuous and reliable heat transfer between the capacitor and the metal shaped body in a simple manner (c.1:65-c.2:1; c.3:43-46; c.8:39-42) and allows the capacitor to be arranged very close to the metal shaped body in the region of the depression with the reproducible reliability necessary for commercial production (c.3:37-43). 
 Thus, it would have been obvious before the effective filing date to further modify Uno and Nagase and provide heat dissipation material in the recess in contact with the end surface of 
Regarding the third difference, Iruvanti teaches a heat dissipation material (thermal paste) for low temperature applications made from a combination of a thermally conducting solid filler, dispersant and linear alkylbenzene carrier applied to an electronic component to increase the cooling of the electronic component (abstract).  Iruvanti’s thermal paste enhances the transfer of heat from the electronic component to the cooling device by contacting and connecting both surfaces and providing a high heat transfer conducting means. The thermal paste has a high thermal conductivity and a low viscosity so that it can be easily applied to the surfaces of the electronic component to be cooled and can conform with the microscopically rough surface of the electronic component (c.1:35-48). As seen in Fig.1, the steady shear viscosity of Iruvanti’s thermal paste ranges from about 15-100 Pa·s according to solid loading percentages of 70% -76%.  
	Thus, it would have been obvious before the effective filing date to further modify Uno, Nagase and Ebersberger and provide a heat dissipation material with a viscosity of 45 Pa·s since Iruvanti teaches a heat dissipation material in the form of a paste with a range of viscosities including 45 Pa·s would have been desirable to increase cooling by enhancing transfer of heat and for ease of application.
Regarding claim 2, in the combination, the heat dissipation material of Ebersberger is in contact with the entire end surface of the capacitor since “…the potting material fills the space 
Regarding claim 3, the heat dissipation material of Ebersberger “…fills the space between the capacitor and the metal shaped body partly, but preferably completely…” (c.2:12-17; c.6:28-34). Thus, in the combination, 20the recess has a side surface along an outer peripheral surface of the electrolytic capacitor, and the heat dissipation material is in contact with the end surface, the outer peripheral surface, the bottom surface, and the side surface.  Further, since Iruvanti teaches the paste enhances transfer of heat, heat transfer would be maximized by contacting the entire end surface, the outer peripheral surface, the bottom surface and the side surface of the capacitor.
Regarding claim 4, in Uno the heat sink 25 includes a concave curved surface that is a curved surface connecting the bottom surface and the side surface of recess (‘retracted portion’) 25a (see Figs.5-6).  
Regarding claim 5, in Uno, in a cross-section of the capacitor 27 and the heat sink 25 cut along a plane parallel toDocket No, PSOA-19132-USEPCN: FINAL37 the end surface, a width of a gap between the outer peripheral surface and the side surface is constant (i.e., capacitors 27 and heat sink holes 25a are circular in cross-section; Figs.1&3).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over any combination of Uryu, Ebersberger & Iruvanti, Nakano, Nagase, Ebersberger & Iruvanti or Uno, Nagase, Ebersberger & Iruvanti as applied to claim 1, further in view of Mori et al. (US 8,755,170).

But, Mori teaches an electrolytic capacitor 1 with an explosion-proof valve 4 on the end surface (c.8:31-47; Fig.1) for preventing explosion caused by an internal pressure rise (c.1:18-22).

    PNG
    media_image5.png
    242
    419
    media_image5.png
    Greyscale

Thus, it would have been obvious before the effective filing date to provide the electrolytic capacitor of Uryu, Ebersberger& Iruvanti, Nakano, Nagase, Ebersberger & Iruvanti, and Uno, Nagase, Ebersberger & Iruvanti with an explosion-proof valve on the end surface since Mori teaches this would have prevented explosion caused by an internal pressure rise.  

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new ground of rejection  
Applicant argues the combination does not teach a viscosity of the heat dissipation material is 45 Pa·s.  But, this is a common feature of so-called “thermal interface materials” (TIMs).  For example, as noted in the new ground of rejection, Iruvanti teaches a heat dissipation material in the form of a thermal paste with a viscosity that ranges from about 15-100 Pa·s 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Endo (US Pat.Pub.2010/0006798) teaches a heat dissipation material in the form of a heat-conductive silicone composition disposed between a heat-generating electronic part and a heat sink part (abstract), wherein the heat dissipation material has a viscosity of between 10 to 500 Pa-s (¶[0037]).  Endo’s heat dissipation material is fully heat-conductive, and upon receipt of the heat generated by the electronic part during operation, reduces its viscosity, softens or melts to render at least its surface flowable so that any space between the electronic and heat-dissipating parts may be filled with the composition without a substantial gap (¶[0037]).  
Zhong et al. (US Pat.Pub.2007/0241303) teaches a heat dissipation material used as a thermal interface material in electronic applications in the form of a grease, adhesive, gel, etc., having a viscosity ranging from about 10,000 to about 200,000 cps according to the control of bond line thickness (abstract; ¶[00011]; ¶[0099]), which corresponds to a range of viscosity of between 10 and 200 Pa-s.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BURTON S MULLINS/Primary Examiner, Art Unit 2832